Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 1 of 32




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



   Civil Action No.: 1:20-cv-01344-RM-NRN

   IMPACCT, LLC, Individually and on Behalf of All Others Similarly Situated,

        Plaintiff,
   v.

  JPMORGAN CHASE BANK, N.A.,
  BANK OF AMERICA, N.A.,
  WELLS FARGO BANK N.A.,
  BANK OF OKLAHOMA N.A., and
  KEYBANK N.A.,

        DEFENDANTS.



                     SECOND AMENDED CLASS ACTION COMPLAINT



        Plaintiff ImpAcct, LLC brings this class action complaint on behalf of itself and

  those similarly situated against defendants JPMorgan Chase Bank, N.A. (“Chase”), Bank

  of America, N.A. (“BoA”), Wells Fargo Bank N.A. (“Wells”), Bank of Oklahoma N.A.

  (“BOK”), and KeyBank, N.A. (“KeyBank”) (collectively and hereinafter “Defendants”) to

  obtain fees owed to Plaintiff as a result of its work as an agent to assist small business

  borrowers (the “Applicants”) in getting federally guaranteed loans through the Paycheck

  Protection Program (“PPP”), a federal program implemented to provide small businesses

  with loans to combat the economic impact of COVID-19. Federal regulations require
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 2 of 32




  Defendants to pay Plaintiff and the proposed Class for their work as agents who facilitated

  loans between Defendants and small businesses. Despite precise regulatory

  requirements stating that agent fees are owed to Plaintiff, Defendants have failed to pay

  Plaintiff and the Class Members. Instead, Defendants have kept the agent fees for

  themselves. Plaintiff alleges the following based upon its knowledge and upon information

  and belief, including investigations conducted by its attorneys.

                                          I.   PARTIES

         1.     Plaintiff ImpAcct, LLC (“ImpAcct” or “Plaintiff”), is a Colorado limited liability

  company organized and authorized to do business, and doing business, in the State of

  Colorado since May 2016. Teresa A. Lindberg (“Lindberg”), ImpAcct’s principal and

  owner, is a licensed CPA in good standing since 2007. Plaintiff’s principal place of

  business is Westminster, Colorado, and Lindberg resides in this District. Plaintiff

  specializes in accounting and finance solutions for other businesses. Although Plaintiff

  assisted its clients with securing PPP loans from Defendants, Defendants have failed to

  pay Plaintiff the agent fees Defendants owe Plaintiff for its work in securing the PPP loans.

          2.   Upon information and belief, at all relevant times, defendant JPMorgan

  Chase Bank N.A. (“Chase”) is the principal banking subsidiary of JPMCC and is

  headquartered in Columbus, Ohio. Chase conducts substantial business within this

  District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans for

  3 Applicants from Chase in an amount of approximately $420,000. Although each of the

  Applicants’ PPP loan was funded by Chase, based on information and belief, Chase has

  taken custody of the money owed to Plaintiff from the Federal Government, yet failed to


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                       Page | 2
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 3 of 32




  pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

          3.   Upon information and belief, at all relevant times, defendant Bank of America,

  N.A. (“BoA”), is a federally chartered bank and a subsidiary of Bank of America Corp..

  BoA is headquartered in Charlotte, North Carolina, and conducts substantial business

  within this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP

  loans for 1 Applicant from BoA in an amount of approximately $14,000. Although the

  Applicant’s PPP loan was funded by BoA, based on information and belief, BoA has taken

  custody of the money owed to Plaintiff from the Federal Government, yet failed to pay

  Plaintiff the statutorily required agent fees that Plaintiff is owed.

          4.   Upon information and belief, at all relevant times, defendant Wells Fargo

  Bank N.A. (“Wells”) is the national bank and subsidiary of Wells Fargo & Co.. Wells is

  headquartered in San Francisco, California, and conducts substantial business within this

  District. Plaintiff acted in the statutorily defined role of an agent in securing PPP loans for

  1 Applicant from Wells in an amount of approximately $50,000. Although the Applicant’s

  PPP loan was funded by Wells, based on information and belief, Wells has taken custody

  of the money owed to Plaintiff from the Federal Government, yet failed to pay Plaintiff the

  statutorily required agent fees that Plaintiff is owed.

          5.   At all relevant times, defendant Bank of Oklahoma N.A. (“BOK”), is a

  subsidiary of BOK Financial Corp., which is an Oklahoma corporation and bank holding

  company. BOK offers competitive banking services, credit solutions, and financial

  planning. BOK is headquartered in Tulsa, Oklahoma, and conducts substantial business

  within this District. Plaintiff acted in the statutorily defined role of an agent in securing PPP


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                        Page | 3
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 4 of 32




  loans for 3 Applicants from BOK in an amount of approximately $400,000. Although each

  of the Applicants’ PPP loans was funded by BOK, based on information and belief, BOK

  has taken custody of the money owed to Plaintiff from the Federal Government, yet failed

  to pay Plaintiff the statutorily required agent fees that Plaintiff is owed.

          6.   At all relevant times, defendant KeyBank, N.A. (“KeyBank”) provides full-

  service retail banking branches, as well as ATMs, and online and mobile banking

  capabilities. KeyBank is headquartered in Cleveland, Ohio, and conducts substantial

  business within this District. Plaintiff acted in the statutorily defined role of an agent in

  securing PPP loans for 1 Applicant from KeyBank in an amount of approximately

  $240,000. Although the Applicant’s PPP loan was funded by KeyBank, based on

  information and belief, KeyBank has taken custody of the money owed to Plaintiff from

  the Federal Government, yet failed to pay Plaintiff the statutorily required agent fees that

  Plaintiff is owed.

         7.       In this Complaint, when reference is made to any act of any Defendant,

  such shall be deemed to mean that officers, directors, agents, employees, or

  representatives of the Defendant named in this lawsuit committed or authorized such

  acts, or failed and omitted to adequately supervise or properly control or direct their

  employees while engaged in the management, direction, operation or control of the affairs

  of the Defendant and did so while acting within the scope of their employment or agency.

  When reference is made to Defendants, that reference shall be equivalent to individually

  naming JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank N.A.,

  Bank of Oklahoma N.A., and KeyBank, N.A., and any allegations toward Defendants are


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                    Page | 4
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 5 of 32




  explicitly and individually targeted to each of JPMorgan Chase Bank, N.A., Bank of

  America, N.A., Wells Fargo Bank N.A., Bank of Oklahoma N.A., and KeyBank, N.A..

                               II. JURISDICTION AND VENUE

         8.       The Court has original jurisdiction over this action under the Class Action

  Fairness Act, 28 U.S.C. §1332(d), because this is a class action in which (1) at least some

  members of the proposed Class have different citizenship from Defendant(s); (2) the

  proposed class consists of more than 100 persons or entities; and (3) the claims of the

  proposed members of the Class exceed $5,000,000 in the aggregate. This Court also

  has original jurisdiction over this action under 28 U.S.C. §1331 because the action arises

  under the laws of the United States, including the Coronavirus Aid, Relief, and Economic

  Security Act, the CARES Act (P.L. 116-136), and the SBA Regulations (as defined below).

         9.       This Court has personal jurisdiction over Defendants because Defendants

  do business in this District, and a substantial number of the events giving rise to the claims

  alleged herein took place in this District.

         10.      The venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

  because Plaintiff’s principal place of business is located in this District, and a substantial

  part of the events or omissions giving rise to the alleged claims occurred in this District.

  Plaintiff, on behalf of its clients, applied for the PPP loans while in this District and

  Defendants, marketed, promoted, and took applications for the PPP loans in this District.

                                III. FACTUAL ALLEGATIONS

                                          BACKGROUND

          11.     On January 21, 2020, the Center for Disease Control and Prevention



  D. Colo. No. 1:20-cv-01344-RM-NRN                                                     Page | 5
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 6 of 32




  (“CDC”) confirmed the first U.S. case of a new coronavirus, known as COVID-19.

          12.     On January 30, 2020, the World Health Organization (“WHO”) declared

  the COVID-19 outbreak to be a “public health emergency of international concern.”

          13.     On March 11, 2020, the WHO declared that the spread of COVID-19 had

  become a pandemic.

          14.     On March 11, 2020, Colorado Governor Jared Polis issued an executive

  Stay at Home Order in the State of Colorado to prevent the spread of COVID-19.On

  March 13, 2020, President Trump issued the Coronavirus Disease 2019 (COVID-19)

  Emergency Declaration applicable to the United States, which declared that the pandemic

  was of “sufficient severity and magnitude to warrant an emergency declaration for all

  states, territories and the District of Columbia.”

          15.     The Trump Administration expressly recognized that with the COVID-19

  emergency, “many small businesses nationwide are experiencing economic hardship as

  a direct result of the Federal, State, and local public health measures that are being taken

  to minimize the public’s exposure to the virus.” See Business Loan Program Temporary

  Changes; Paycheck Protection Program, 13 CFR Part 120, Interim Final Rule (the “SBA

  PPP Final Rule”).

          16.     On March 25, 2020, in response to the economic damage caused by the

  COVID-19 crisis, the United States Senate passed the Coronavirus Aid, Relief, and

  Economic Security Act, the CARES Act (P.L. 116-136). The CARES Act was passed by

  the House of Representatives the following day and signed into law by President Trump

  on March 27, 2020. This legislation included $377 billion in federally-funded loans to small


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 6
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 7 of 32




  businesses and a $500 billion governmental lending program, administered by the United

  States Department of Treasury (“Treasury”) and the Small Business Administration

  (“SBA”), a United States government agency that provides support to entrepreneurs and

  small businesses.

          17.    As part of the CARES Act, the Federal Government created a $349 billion

  loan program, referred to as the Paycheck Protection Program or PPP, temporarily adding

  a new product to the SBA’s 7(a) Loan Program (“SBA 7(a) Program”).

          18.    The PPP provided small businesses with loans to be originated from

  February 15, 2020, through June 30, 2020. The PPP was created to provide American

  small businesses with eight-weeks of cash-flow assistance and to allow a certain

  percentage of the loan to be forgiven if the loan is utilized to retain employees and fund

  payrolls. Although the loans are administered by the Treasury and backed by the Federal

  Government, the loans are funded by private lenders (“Lenders”), including banks and

  financial services firms, that review and approve PPP loan applications.

          19.    The Treasury announced on April 3, 2020, that small businesses and sole

  proprietors could fill out an application (the “Application”) to apply and receive loans to

  cover their payroll and other expenses through approved SBA Lenders. Beginning on

  April 10, 2020, independent contractors and self-employed individuals could apply as

  well.

          20.    On April 24, 2020, President Trump signed the Paycheck Protection

  Program and Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion

  in PPP funding, bringing the total PPP funds available to lend to $659 billion.


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                  Page | 7
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 8 of 32




         21.       On June 5, 2020, President Trump signed the Paycheck Protection

  Program Flexibility Act of 2020 (“Flexibility Act”) (Pub. L. 116-142), which changes key

  provisions of the Paycheck Protection Program, including provisions relating to the

  maturity of PPP loans, the deferral of PPP loan payments, and the forgiveness of PPP

  loans. The Flexibility Act did not change Defendants’ statutory duty to pay Plaintiff the

  Agent Fees Plaintiff is owed.

         22.       The Treasury’s Paycheck Protect Program (PPP) Information Sheet for

  Lenders (the “PPP ISL”), consistent with the SBA PPP Final Rule (collectively, the “SBA

  Regulations”), describes a system to distribute the PPP loans that relies on established

  SBA Lenders - who approve and fund loan applicants —and the addition of independent

  agents (“PPP Agents”)— who provide small businesses with the necessary assistance

  enabling them to apply for a PPP loan.

         23.       Under the SBA Regulations, a PPP Agent can be:

                       An attorney;

                       An accountant;

                       A consultant;

                       Someone who prepares an applicant’s application for financial

                        assistance and is employed and compensated by the applicant;

                       Someone who assists a lender with originating, disbursing, servicing,

                        liquidating, or litigating SBA loans;

                       A loan broker; or,

                       Any other individual or entity representing an applicant by conducting


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 8
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 9 of 32




                        business with the SBA.

  Under the definition of an “agent” under the PPP, each PPP loan issued by the

  Defendants presumably had an agent.

         24.       Unlike the existing SBA 7(a) Program, the SBA Regulations expressly

  contemplate and encourage PPP Agents to assist small businesses with their

  Applications. The SBA Regulations allow for and set standards by which PPP Agents are

  to be paid for their work. Specifically, the regulations require that PPP Agents be paid

  from a portion of the set fees provided to SBA Lenders for processing the PPP Loan.

         25.       Before the passage of the CARES Act, lenders were not compensated by

  the SBA for originating SBA 7(a) Loans. Under the newly enacted SBA Regulations for

  PPP loans, Lenders are generously compensated for processing PPP loans (“Lender

  Fees”) based on the amount of the funded PPP loan. The SBA pays Lender Fees to

  Lenders who process PPP loans in the following amounts:

                       Five percent (5%) for loans of not more than $350,000;

                       Three percent (3%) for loans of more than $350,000 and less than

                        $2,000,000; and

                       One percent (1%) for loans of at least $2,000,000.

         26.       The CARES Act states, “Agent fees will be paid by the lender out of the

  fees the lender receives from SBA. Agents may not collect fees from the borrower or be

  paid out of the PPP loan proceeds. The total amount that an agent may collect from the

  lender for assistance in preparing an application for a PPP loan … may not exceed:

                       One (1) percent for loans of not more than $350,000;


  D. Colo. No. 1:20-cv-01344-RM-NRN                                                Page | 9
                           SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 10 of 32




                         0.50 percent for loans of more than $350,000 and less than $2

                          million; and

                         0.25 percent for loans of at least $2 million.” (the “Agent Fees”).

          27.        Before the passage of the CARES Act, lenders and agents were not

   compensated by the SBA for originating SBA 7(a) Loans. That is why the CARES Act

   authorized the Treasury to establish limits on Agent Fees. The Treasury, “in consultation

   with the Secretary, determined that the agent fee limits set forth above are reasonable

   based upon the application requirements and the fees that lenders receive for making

   PPP loans.”

          28.        In other words, when implementing the CARES Act, the Treasury

   determined that the best and quickest way to get the PPP loans to the small businesses

   was to establish new regulations where Lenders and PPP Agents work together to quickly

   and efficiently process Applications. To incentivize this relationship, the Lender and Agent

   were to split the Federal Government fees approximately 80% to be retained by the

   Lender and 20% to be forwarded to the Agent.

          29.        By assisting businesses in preparing their Applications for PPP funding,

   PPP Agents play a critical role in fulfilling the goals of the CARES Act and ensuring

   adherence to the United States Congress’ legislative intent. Indeed, the Senate directed

   the Treasury to “issue guidance to lenders and agents to ensure that the processing and

   disbursement of covered loans prioritizes small business concerns and entities in

   underserved and rural markets, including veterans and members of the military

   community, small business concerns owned and controlled by socially and economically


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                    Page | 10
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 11 of 32




   disadvantaged individuals…, women, and businesses in operation for less than 2 years.”

            30.    If not for the PPP Agents, tens of thousands of small businesses would

   have had difficulty or been unable to apply for PPP loans.

            31.    Nowhere in the CARES Act or the SBA Regulations does the Federal

   Government state, or even suggest, that Lender’s approval is required in order for an

   Applicant to use an Agent.

            32.    Here, the Defendants are SBA approved Lenders. Plaintiff served as the

   PPP Agent for small businesses applying for the PPP loans provided by the Defendants

   and backed by the full faith and credit of the Federal Government.

            33.    Despite Plaintiff’s important (and successful) work in assisting the

   Applicants with their Applications, Defendants have not paid Plaintiff the regulatorily

   required Agent Fees, but have instead retained the Agent Fee portion of the Lender Fees

   for itself.

            34.    Plaintiff has no other means of obtaining payment for the PPP Agent

   services it provided to its clients in securing their PPP loans. The SBA Regulations

   specifically prohibit PPP Agents from obtaining payment of any fees from the Applicants

   (i.e., Plaintiff’s clients). The SBA Regulations require Plaintiff to be paid only by the Lender

   (i.e., Defendants) through the payment of a portion of the Lender Fees.

            35.    Upon information and belief, apart from Plaintiff’s clients, Defendants

   funded PPP loans for other businesses and failed to pay the statutorily required Agent

   Fees to members of the proposed Class that served as PPP Agents for other Applicants

   whose PPP loans were also funded by the Defendant.


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                      Page | 11
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 12 of 32




          36.     Adding validity to the need to file this action, on May 27, 2020, United

   Community Banks, Inc. (“UCB”), received a civil investigative demand (“CID”) from the

   U.S. Department of Justice (the “DOJ”) pursuant to the False Claims Act. The CID

   directed UCB and its affiliated entities “to produce certain documents and respond to

   written interrogatories relating to the PPP loans approved by the Bank, the Bank’s non-

   payment of fees to agents of borrowers and the Bank’s policies related to payment or

   non-payment of agent fees.”


                   PLAINTIFF ASSISTED ITS CLIENTS WITH APPLYING FOR PPP
                               LOANS UNDER THE CARES ACT

          37.     To assist its clients with preparing Applications for a PPP loan through

   Defendants, Plaintiff spent considerable time familiarizing itself with the CARES Act and

   the related SBA Regulations. In particular, relevant provisions include Section 1102,

   which permits the SBA to guarantee 100% of Section 7(a) loans under the PPP, and

   Section 1106 of the Act, which provides forgiveness of up to the full principal amount of

   qualifying loans guaranteed under the PPP.

          38.     Complying with the SBA Regulations, Plaintiff assisted Applicants in the

   PPP Application process. As contemplated by the Federal Government, such assistance

   contributed to the successful funding of the Applicants’ PPP loans with a Defendant.

   Plaintiff assisted Applicants in the PPP Application process for loans that were funded in

   the following approximate amounts from the respective Defendants:




   D. Colo. No. 1:20-cv-01344-RM-NRN                                                Page | 12
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 13 of 32




                                             TABLE 1

                                          Number of
      Lender         Loan Totals            Loans              Lender Fee        Agent Fee
    Chase           $ 421,815.80              3            $     21,090.79   $     4,218.16
    BoA             $ 14,284.28               1            $        714.21   $       142.84
    Wells           $ 49,884.85               1            $      2,494.24   $       498.85
    BOK            $ 404,305.00               3            $     20,215.25   $     4,043.05
    KeyBank        $ 242,900.00               1            $     12,145.00   $     2,429.00

           39.     Based on the SBA Regulations, Plaintiff understood that it was not allowed

   to charge its clients any fee relating to the Application process and that it was only

   permitted to receive compensation from the PPP Agents’ share of the Lender Fees the

   Federal Government entrusted to the Lenders for the PPP Agents benefit.

           40.     Plaintiff further understood that it was not entitled to the Agent Fees until

   the Lender received its Lender Fees. Based on information and belief, Defendants have

   received the Lender Fees for the Applicants that Plaintiff assisted, thereby making the

   Agent Fees immediately due to Plaintiff.

           41.     To participate in the PPP, “Lenders must comply with the applicable lender

   obligations set forth in this [SBA PPP Final Rule] . . . .”

           42.     Therefore, Plaintiff believed in good faith that Defendants would comply

   with the SBA Regulations and pay Plaintiff the statutorily required Agent Fees.

           43.     However, Defendants violated the SBA Final Rule because they did not

   pay Plaintiff the Agent Fees the Federal Government entrusted to the Defendants for the

   benefit of the Plaintiff. Instead, Defendants have illegally retained the Agent Fee portion

   of the Lender Fees.

           44.     Plaintiff made a demand for payment of the Agent Fees from Chase and


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 13
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 14 of 32




   BOK (the “Contacted Defendants”) prior to the date of the Original Complaint, but those

   Defendants refused to pay the Agent Fees. The Contacted Defendants have failed to

   pay the Agent Fees.

           45.     Plaintiff has not submitted a request for Agent Fees to Defendants Wells,

   KeyBank, or BoA as they have publicly stated they are not paying Agent Fees, and as

   such, a demand for payment made to Defendants Wells and BoA would have been futile.

           46.     Defendants, as Lenders under the PPP, lack any legal authority under the

   SBA Regulations to withhold payment of the Agent Fees to Plaintiff.

           47.     As a result of Defendants’ unlawful actions, Plaintiff and the Class have

   suffered financial harm by being deprived of the statutorily mandated compensation for

   the professional services they provided in their critical role as a PPP Agent, assisting

   Applicants in the preparation of their PPP application. Defendants barred Plaintiff from

   receiving compensation for their role as PPP Agents in the PPP process, which role

   resulted in significant benefits to both small businesses and the Lenders.

                                   IV. CLASS ALLEGATIONS

           48.     Plaintiff brings this action on behalf of itself, and all other similarly situated

   Class members pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

   Procedure and seeks certification of the following Nationwide Class:

           49.     All Agents who assisted a business in preparing an Application for a

   funded PPP loan pursuant to the CARES Act (the “Nationwide Class”).

           50.     To the extent that a Nationwide Class is not certified, in the alternative,

   Plaintiff brings this action on behalf of itself, and all other similarly situated Class members


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                        Page | 14
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 15 of 32




   pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure and

   seeks certification of the following Statewide Class:

          51.     All Agents who assisted a business in Colorado in preparing an Application

   for a funded PPP loan pursuant to the CARES Act (the “Statewide Class”).

          52.     The Statewide and Nationwide Class may hereafter be referred to as the

   “Class.”

          53.     For purposes of the Class definition, the term “Agent” has the same

   meaning as an “agent” under the SBA Regulations.

          54.     Plaintiff reserves the right to expand, limit, modify, or amend this Class

   definition, including the addition of one or more subclasses, in connection with Plaintiff’s

   motion for class certification, or any other time, based upon, inter alia, changing

   circumstances and/or new facts obtained during discovery.

          55.     The following are excluded from the Class and/or Subclass: (a) any Judge

   or Magistrate presiding over this action and members of their families; (b) the officers,

   directors, or employees of Defendants; and (c) all persons who properly execute and file

   a timely request for exclusion from the Class.

          56.     Numerosity: The Class is composed of hundreds or thousands of Agents

   (the “Class Members”), whose joinder in this action would be impracticable. The

   disposition of their claims through this class action will benefit all Class Members, the

   parties, and the courts.

          57.     Commonality and Predominance: Common questions of law and fact

   affect the Class. These questions of law and fact predominate over individual questions


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                  Page | 15
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 16 of 32




   affecting individual Class Members and, include, but are not limited to, the following:

          58.     Whether Plaintiff is an “agent” as that term is defined by the Cares Act and

   relevant regulations;

          59.     Whether Defendants were obligated to pay Plaintiff and the Class Agent

   Fees from the Lender Fees it received under the CARES Act;

          60.     Whether Defendants failed to pay Agent Fees they were required to pay;

          61.     Whether Class Members are entitled to damages; and if so, in what

   amount;

          62.     Whether Defendants are likely to continue to mislead the public and Class

   Members and continue to violate SBA Regulations regarding paying Agents their earned

   fees under the CARES Act;

          63.     Whether Plaintiff and Class Members are entitled to an award of

   reasonable attorney’s fees, pre-judgment interest and costs of suit; and

          64.     Whether Defendants were unjustly enriched by their practice of refusing to

   pay Agent Fees.

          65.     Superiority: In engaging in the conduct described herein, Defendants have

   acted and/or failed to act on grounds generally applicable to Plaintiff and other Class

   Members. Such behavior requires the Court’s imposition of uniform relief to ensure

   compatible standards of conduct toward Class Members. A class action is superior to all

   other available means for the fair and efficient adjudication of Plaintiff’s and the Class

   Members’ claims. Few, if any, Class Members could afford or would deem it economically

   reasonable to seek legal redress of the wrongs complained of herein on an individual


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                  Page | 16
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 17 of 32




   basis. Absent a class action, Class Members would not likely recover, or have the chance

   to recover, and Defendants would be permitted to retain the fruits of their misdeeds. Any

   difficulties that might occur in the management of this proposed class action are

   insubstantial. See Fed. R. Civ. P. 23(b)(1)(A).

          66.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the

   claims of the other Class Members. Plaintiff and the Class Members have been injured

   by Defendants’ uniform, unfair and unlawful practice of denying PPP Agent Fees, as

   alleged herein. The factual and legal basis of Defendants’ liability to Plaintiff and each

   Class Member as a result of Defendants’ actions are described herein.

          67.     Adequacy: Plaintiff is an adequate representative of the Class because it

   is a member of the Class, and Plaintiff’s interests do not conflict with the interests of the

   other Class Members that Plaintiff seeks to represent. Plaintiff will fairly and adequately

   represent and protect the interests of the other Class Members. Plaintiff has retained

   counsel with substantial experience in litigating complex cases, including class actions.

   Both Plaintiff and its counsel will vigorously prosecute this action on behalf of the Class

   and have the financial ability to do so. Neither Plaintiff nor counsel has any interest

   adverse to other Class Members.

          68.     Plaintiff is informed and believes that Defendants keep extensive

   computerized records of their loan applications through, inter alia, computerized loan

   application systems, and Federally-mandated record-keeping practices. Defendants have

   one or more databases through which all of the Applicants may be identified and

   ascertained, and it maintains contact information, including email and mailing addresses.


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                    Page | 17
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 18 of 32




   From this information, the existence of the Class Members (i.e., the PPP Agent for the

   Applicant) can be determined, and thereafter, a notice of this action can be disseminated

   in accordance with due process requirements.

                                   IV. CAUSES OF ACTION

                                             COUNT I

                                      DECLARATORY RELIEF
                         (On Behalf of the Class Against All Defendants)

          69.      Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

           70.     Plaintiff assisted its clients with the PPP Loan application process, allowed

   Defendants to secure customers for PPP lending, and satisfied all prerequisites for

   obtaining PPP Agent Fees. Defendants failed to pay Agent Fees owed to Plaintiff as

   required by the SBA Regulations. Instead, Defendants kept the Agent Fees for

   themselves, in direct violation of the SBA Regulations.

           71.     An actual controversy has arisen between Plaintiff and Defendants as to

   the Agent Fees owed to Plaintiff by Defendants. Through their conduct of refusing to pay

   Agent Fees and otherwise, Defendants have denied that they owe the statutorily required

   Agent Fees to Plaintiff and the Class.

          72.      Plaintiff and the Class seek a declaration, in accordance with SBA

   Regulations and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that

   Defendants are obligated to set aside money to pay, and to pay the Agent Fees the PPP

   Agents have earned for the work performed on behalf of their clients that received a PPP

   loan from the Defendants.

   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 18
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 19 of 32




           73.      Plaintiff and the Class seek a declaration in accordance with the SBA

   Regulations that a portion of the Lender Fees paid to Defendants must be paid to Plaintiff

   and the Class.


                                             COUNT II

                                      UNJUST ENRICHMENT
                             (On Behalf of the Class Against All Defendants)

            74.     Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

            75.     Plaintiff and members of the Class are PPP Agents who assisted small

   businesses in obtaining PPP loans from Defendants who, in turn, received a federal

   guarantee of repayment of the funds as well as a generous Lender Fee for each PPP

   loan from the U.S. Government.

            76.     To participate in the PPP, “Lenders must comply with the applicable

   lender obligations set forth in this [SBA PPP Final Rule]…” 1. Despite their efforts as PPP

   Agents, Defendants have failed to pay Plaintiff and members of the Class the Agent Fees

   in violation of the SBA PPP Final Rule.

           77.      Instead, Defendants have retained the full amount of the Lender Fees from

   which the SBA Regulations require Agent Fees to be paid. Therefore, Defendants have

   unfairly retained fees intended to benefit and compensate Plaintiff and the Class for their

   efforts in promoting the interests of the CARES Act and ensuring small businesses

   receive PPP loans.


   1
       85 FR 20812 (1). (Emphasis Added).

   D. Colo. No. 1:20-cv-01344-RM-NRN                                                 Page | 19
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 20 of 32




          78.      By holding themselves out as PPP lenders, Defendants’ conduct

   requested Plaintiffs, and members of the Class, to assist Applicants with their PPP

   Applications and submit them to Defendants for approval.

          79.      Defendants have been, and continue to be unjustly enriched, to the

   detriment and at the expense of the Class members.

           80.     Defendants have unjustly benefitted through the illegal retention of the

   Agent Fee portion of the Lender Fees paid by the Federal Government to the Defendants

   for the benefit of the Plaintiff and the Class.

           81.     Under the definition of an “agent” under the PPP, each PPP loan issued

   by the Defendants presumably had an agent. Defendants are aware of this given their

   requirement to adhere to all SBA regulations related to PPP loans.

           82.     If Defendants’ practice of retaining the full amount of Lender Fees despite

   the efforts of PPP Agents who, under the SBA Regulations, are entitled to a portion of the

   Lender Fees as Agent Fees, then the purpose and intent of the CARES Act would be

   upset because PPP Agents would receive no due compensation for assisting small

   businesses seeking a PPP Loan.

           83.     Plaintiff and the Class have no other means of obtaining compensation

   because the SBA Regulations prohibit PPP Agents from receiving payment from

   any source other than the Lender Fees and expressly prohibit collecting any fees

   from the small business borrowers themselves.

           84.     Defendants’ conduct willfully and intentionally negates the terms of the

   SBA Regulations by unilaterally refusing to forward to the PPP Agents the regulatorily


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                 Page | 20
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 21 of 32




   required Agent Fees that the Federal Government entrusted to the Lenders. Defendants’

   actions render those terms superfluous and undermine the intent of Congress to promote

   small business loans under the PPP and CARES Act.

           85.     Defendants should not be allowed to retain the proceeds from the benefits

   conferred upon it by Plaintiff and the U.S. Government.

           86.     Plaintiff and the Class were injured as a direct and proximate cause of

   Defendants’ misconduct. Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly

   acquired profits and other monetary benefits resulting from Defendants’ unlawful conduct,

   an injunction preventing Defendants from continuing their unlawful conduct, and all other

   relief afforded under the law that this Court deems just and proper.


                                            COUNT III

                                           CONVERSION
                         (On Behalf of the Class Against All Defendants)

           87.     Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

           88.     Under the SBA Regulations, Plaintiff and the Class, as PPP Agents, have

   a right to, title in, and the legal right of possession of, Agent Fees that must be paid from

   the amount of Lender Fees provided to Defendants for lending money pursuant to

   approved Applications.

           89.     The SBA Regulations state that “Agent fees will be paid out of lender

   fees” 2 and provide guidelines on the amount of Agent Fees that should be paid to the


   2
       Emphasis added.

   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 21
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 22 of 32




   PPP Agent, depending on the size of the PPP loan secured.

          90.     Additionally, the SBA Regulations require that lenders, not borrowers, pay

   the Agent fees. The SBA Regulations unequivocally state that “Agents may not collect

   fees from the applicant.”

          91.     Plaintiff and the Class fulfilled the role of PPP Agent by assisting small

   businesses with their Applications. Due to Plaintiff’s efforts, Defendants made federally

   backed PPP loans, entitling Defendants to Lender Fees from the U.S. Government. As

   such, Plaintiff has a right to receive, and title to, the regulatorily-mandated Agent Fees.

          92.     Under the definition of an “agent” under the PPP, each PPP loan issued

   by the Defendants presumably had an agent. Although Plaintiff is entitled to Agent fees

   under the SBA Regulations, Defendants have failed to pay the required Agent Fees,

   which the Federal Government paid to the Defendants as part of the Lender Fees.

   Defendants have no legal claim, authorization, or approval for this wrongful withholding

   of the Agent Fees. Therefore, Defendants have appropriated, assumed, and exercised

   dominion over the Plaintiff’s and Class’ Agent Fees.

          93.     By withholding the Agent fees, Defendants have maintained wrongful

   control over Plaintiff’s property inconsistent with Plaintiff’s entitlements under the SBA

   Regulations.

          94.     Defendants committed civil conversion by retaining monies owed to

   Plaintiff and the Class.

          95.     Plaintiff and the Class have been injured as a direct and proximate cause

   of Defendants’ misconduct. Plaintiff, as such, seeks recovery from Defendants in the


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 22
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 23 of 32




   amount of the owed Agent Fees, and for all other relief afforded under the law.


                                            COUNT IV

                               BREACH OF AN IMPLIED CONTRACT
                         (On Behalf of the Class Against All Defendants)

          96.      Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

          97.      Plaintiff and the Class, as PPP Agents, conferred a benefit upon

   Defendants by assisting borrowers with their PPP Applications that were submitted to

   Defendants. Based in part on Plaintiff’s work, Defendants received the Lender Fee from

   the Federal Government, approximately 20% of which was to be forwarded to the PPP

   Agents (i.e., Plaintiffs and the Class) as payment for the Agent Fee.

           98.     In performing work to obtain PPP loans for small businesses, Plaintiff and

   the Class had a reasonable expectation of compensation. That reasonable expectation

   stemmed from the SBA Regulations, which explicitly stated PPP Agents would receive

   Agent Fees from the lenders. Those Agent Fees were to be paid out of a portion of the

   Lender Fees.

           99.     Despite that reasonable expectation and the plain language of the SBA

   Regulations, Defendants have failed to pay Plaintiff and the Class the statutorily required

   Agent Fees.

           100.    Instead, Defendants have retained, or stated their entitlement to retain, the

   Agent Fee portion of the Lender Fees for themselves and thereby, benefited from the

   work performed by Plaintiff and the Class.


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 23
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 24 of 32




           101.     It would be unjust to allow Defendants to retain the benefit of Plaintiff’s and

   the Class’s Agent Fees in light of their reasonable expectation of payment for the services

   they rendered.

           102.     Defendants, regardless of any intent of the parties, have a quasi-

   contractual obligation to pay for the services by which they benefited and to compensate

   Plaintiff and the Class for the reasonable value of their services.

           103.     Plaintiff and the Class have been injured as a direct and proximate cause

   of Defendants’ misconduct. Plaintiffs, as such, seek recovery from Defendants in the

   amount of the owed Agent Fees, and for all other relief afforded under the law.


                                              COUNT V

   VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT, COLO. REV. STAT. § 6-1-101,
                                        ET SEQ.
                       (On Behalf of the Class Against All Defendants)

           104.     Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

           105.     Plaintiff asserts this cause of action on behalf of itself and the other Class

   Members as Agents, as defined by the SBA as follows: (i) an attorney; (ii) an accountant;

   (iii) a consultant; (iv) someone who prepared an applicant’s application for financial

   assistance and is employed and compensated by applicant; (v) someone who assists a

   lender with originating, disbursing, servicing liquidating, or litigating SBA loans; (vi) a loan

   broker; or (vii) any other individual or entity representing an applicant by conducting

   business with the SBA.

           106.     The Colorado Consumer Protection Act (hereinafter “CCPA”), § 6-1-105,

   D. Colo. No. 1:20-cv-01344-RM-NRN                                                      Page | 24
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 25 of 32




   defines deceptive trade practice to include any act which “[e]ither knowingly or recklessly

   engages in any unfair, unconscionable, deceptive, deliberately misleading, false, or

   fraudulent act or practice”;

           107.   Defendants have violated the CCPA by undermining the Application

   process and the Agent Fees payment requirements.

           108.   Defendants engaged in lending to businesses under the CARES Act and

   SBA Regulations and thus were required to abide by obligations set forth in the CARES

   Act and SBA Regulations.

           109.   Plaintiff, as well as all Class Members, engaged in helping clients apply

   for PPP loans with the understanding consistent with the SBA Regulations, that while they

   were not permitted to charge their clients fees for their professional services in assisting

   in the Applications, they would be compensated through the mandated Agent Fees from

   the Lenders.

           110.   Defendants are well aware, or should have been well aware, of the

   mandated Agent Fees owed to the Agents under the SBA Regulations.

           111.   Defendants’ deceptive trade practices occurred during the Application

   process when Plaintiff rendered services to its clients under the belief that Lenders would

   abide by the CARES Act and the SBA Regulations and pay the statutorily required Agent

   Fees.

           112.   Defendants’ deceptive trade practices of refusing to pay the mandated

   Agent Fees and their failure to adhere to the CARES Act and SBA Regulations as to

   payment of the Agent Fees are the proximate cause of Plaintiff’s damages.


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                  Page | 25
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 26 of 32




           113.    These acts and practices were deceptive because Defendants withheld

   monies owed to Plaintiff that were clearly provided for pursuant to the SBA Regulations.

           114.    The gravity of the harm to Class Members resulting from these deceptive

   acts and trade practices outweighed any conceivable reasons, justification, and/or

   motives of Defendants. By committing the acts and practices alleged above, Defendants

   engaged in deceptive trade practices within the meaning of the CCPA, Colo. Rev. Stat.

   §6-1-101, et seq.

           115.    Through their deceptive acts and practices, Defendants have improperly

   obtained money from the Federal Government at the expense of Plaintiff and the Class.

           116.    As such, Plaintiff requests that this Court cause Defendants to disgorge

   this money to Plaintiff and all Class Members, enjoin Defendants from continuing to

   violate the CCPA as discussed herein, and award Plaintiff such other damages and relief

   this Court deems just and proper.

           117.    Plaintiff, the Class, and members of the public will be harmed and/or

   denied an effective and complete remedy if such an order is not granted.


                                           COUNT VI

                         BREACH OF CONTRACT-THIRD PARTY BENEFICIARY
                         (On Behalf of the Class Against All Defendants)

          118.     Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

           119.    Based on information and belief, Defendants entered into an agreement

   with the SBA in connection with the loans funded in the PPP.            The 1102 Lender


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                Page | 26
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 27 of 32




   Agreement Defendants each were required to sign and submit specifies repeatedly that

   it pertains to loans made under the PPP and its implementing regulations and states that

   “Lender certifies that it is in compliance and will maintain compliance with all applicable

   requirements of the Paycheck Protection Program, and PPP Loan Program

   Requirements.”     The Lender Agreement is “subject to” the “PPP Loan Program

   Requirements.”

          120.    The agreements required that Defendants would adhere to all PPP rules

   and regulations and incorporate these requirements by reference. Defendants and the

   SBA understood that agents involved in the preparation and submission of PPP loan

   applications would need to be compensated.

          121.    The SBA’s PPP regulations specifically require that PPP lenders pay the

   fees of any “agent” that assists with the PPP loan application process, within the limits.

   The benefit intended to Plaintiff and Class (Agent Fees) as third parties to that agreement

   were a direct and proximate benefit of the 1102 Lender Agreements. Indeed, there are

   and were only three parties addressed in the PPP—Lenders, Borrowers/Applicants, and

   Agents. The Plaintiff and Class as one of only three participants in the PPP loan process

   were intended beneficiaries of the 1102 Lender Agreements.

          122.    Defendants understood that Plaintiff and the Class were intended

   beneficiaries in this agreement. Nevertheless, Defendants have refused to live up to their

   end of the bargain, and have uniformly refused to pay agent fees to Plaintiff and the Class.

          123.    By refusing to pay agent fees in accordance with SBA regulations,

   Defendants are violating the terms of their agreement, thereby damaging Plaintiff and the


   D. Colo. No. 1:20-cv-01344-RM-NRN                                                  Page | 27
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 28 of 32




   Class. Plaintiff and the Class thus ask this Court to award them damages sufficient to

   make them whole, and compensate them for work they did in preparing clients’ PPP loan

   application for loans that were funded, consequential damages, and all other damages

   available at law.


                                            COUNT VII

                                   MONEY HAD AND RECEIVED
                         (On Behalf of the Class Against All Defendants)

          124.     Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

          125.     Defendants have received money of the Plaintiff (the Agent Fees) that in

   equity and good conscience he should not be permitted to keep;

          126.     Plaintiff has demanded payment of the Agent Fees that Defendants

   received and such demand has been refused and/or additional prerequisites have been

   imposed on the Plaintiff before it can receive the Agent Fees to which it is entitled (Chase

   and BOK), and/or Defendants contended that they are not obligated to pay the Agent

   Fees (Wells, BoA, KeyBank).        Defendants agreed to abide by all the regulations

   governing PPP loans, thus promising to pay Agent Fees.

          127.     Nevertheless, Defendants refused to pay Plaintiff and the Class Members

   the authorized Agent Fees.

          128.     As a direct and proximate result, Plaintiff and the Class Members have

   suffered damages in the form of the deprivation of their Agent Fees.




   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 28
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 29 of 32




                                           COUNT VIII

                                      CONSTRUCTIVE TRUST
                         (On Behalf of the Class Against All Defendants)

           129.    Plaintiff hereby incorporates by reference the foregoing allegations as if

   fully set forth herein.

          130.     Defendants have received money of the Plaintiff (the Agent Fees) and it

   is against equity that Defendants be permitted to keep the Agent Fees.

          131.     Plaintiff has demanded payment of the Agent Fees that Defendants

   received and such demand has been refused and/or additional prerequisites have been

   imposed on the Plaintiff before it can receive the Agent Fees to which it is entitled (Chase

   and BOK), and/or Defendants contended that they are not obligated to pay the Agent

   Fees (Wells, BoA, KeyBank).        Defendants agreed to abide by all the regulations

   governing PPP loans, thus promising to pay Agent Fees.

          132.     Nevertheless, Defendants refused to pay Plaintiff and the Class Members

   the authorized Agent Fees.

          133.     As a direct and proximate result, Plaintiff and the Class Members have

   suffered damages in the form of the deprivation of their Agent Fees.

                                     PRAYER FOR RELIEF

          Plaintiff, individually and on behalf of the other Class Members, respectfully

   requests that the Court enter judgment in their favor and against Defendants as follows:

          a)      Certifying the Class as requested herein, designating Plaintiff as class

                  representative and appointing the undersigned counsel as Class Counsel;

          b)      Declaring that Defendants are financially responsible for notifying Class

   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 29
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 30 of 32




                 Members of the pendency of this suit;

          c)     Declaring that Defendants have wrongfully kept monies due to Class

                 Members;

          d)     Requiring that Defendants disgorge amounts wrongfully obtained in fees for

                 PPP Loans;

          e)     For a declaration that Defendants owe Agent Fees to Plaintiff and Class

                 Members pursuant to the SBA Regulations;

          f)     Awarding injunctive relief as permitted by law or equity;

          g)     Awarding Plaintiff’s reasonable attorneys’ fees, costs, and expenses;

          h)     Awarding pre- and post-judgment interest on any amounts awarded; and

          i)     Awarding such other and further relief as may be just and proper.

                                  DEMAND FOR JURY TRIAL

          Plaintiff, individually and on behalf of the Class, demands a trial by jury on all issues

   so triable.




   D. Colo. No. 1:20-cv-01344-RM-NRN                                                      Page | 30
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 31 of 32




   DATE: September 11, 2020                Respectfully Submitted,

                                           /s/ James F. McDonough, III
                                           James F. McDonough, III
                                           HENINGER GARRISON DAVIS, LLC
                                           3621 Vinings Slope, Suite 4320
                                           Atlanta, Georgia 30339
                                           Telephone: (404) 996-0869
                                           Facsimile: (205) 380-8076
                                           jmcdonough@hgdlawfirm.com

                                           Counsel for Plaintiff


                                         Of Counsel

    Mark J. Geragos                            Michael E. Adler
    Ben J. Meiselas                            GRAYLAW GROUP, INC.
    Matthew M. Hoesly                          26500 Agoura Road, #102-127
    GERAGOS & GERAGOS, P.C.                    Calabasas, CA 91302
    Historic Engine Co. No. 28                 Telephone: (818) 532-2833
    644 South Figueroa Street                  meadler@graylawinc.com
    Los Angeles, California 90017-3411
    Telephone (213) 625-3900
    mark@geragos.com
    ben@geragos.com
    mhoesly@geragos.com

    Brian Gudmundson                           Harmeet K. Dhillon
    ZIMMERMAN REED LLP                         Nitoj P. Singh
    1100 IDS Center, 80 South 8th Street       DHILLON LAW GROUP INC.
    Minneapolis, Minnesota 55402               177 Post Street, Suite 700
    Telephone: (612) 341-0400                  San Francisco, California 94108
    brian.gudmundson@zimmreed.com              Telephone: (415) 433-1700
                                               harmeet@dhillonlaw.com
                                               nsingn@dhillionlaw.com




   D. Colo. No. 1:20-cv-01344-RM-NRN                                             Page | 31
                            SECOND AMENDED CLASS ACTION COMPLAINT
Case 1:20-cv-01344-RM-NRN Document 48 Filed 09/11/20 USDC Colorado Page 32 of 32




                                 CERTIFICATE OF SERVICE

          I certify that on this day, I electronically filed the foregoing with the Clerk of the

   Court using the CM/ECF system which will send notification of such filing to all parties of

   record, and paper copies will be sent to those indicated as non-registered participants.

   DATE: September 11, 2020                  /s/ James F. McDonough, III
                                                 James F. McDonough, III




   D. Colo. No. 1:20-cv-01344-RM-NRN                                                   Page | 32
                            SECOND AMENDED CLASS ACTION COMPLAINT
